UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* ALST CASINO HOLDCO,LLC (Name of Issuer) Common Units (Title of Class of Securities) Not Applicable (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of9 Pages Exhibit Index: Page 8 SCHEDULE 13G Page 2 of9 Pages 1. Names of Reporting Persons. Bank of America Corporation 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 22,800 7. Sole Dispositive Power0 8. Shared Dispositive Power22,800 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.3% Type of Reporting Person: HC, CO SCHEDULE 13G Page3 of9 Pages 1. Names of Reporting Persons. Merrill Lynch, Pierce, Fenner & Smith Incorporated 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 22,800 7. Sole Dispositive Power0 8. Shared Dispositive Power22,800 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.3% Type of Reporting Person: BD, IA, CO Page4 of9 Pages Item 1(a). Name of Issuer: ALST Casino Holdco, LLC (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 2711 Centerville Road, Suite 400,Wilmington, DE 19808 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Bank of America Corporation (“BAC”); and ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”). Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of BAC is 100 North Tryon Street, Charlotte, NC 28255.The address of the principal business office of MLPFS is One Bryant Park, New York, NY 10036. Item 2(c). Citizenship: i) BAC is a Delaware corporation; and ii) MLPFS is a Delaware Corporation. Item 2(d). Title of Class of Securities: Common Units (the “Units”) Item 2(e). CUSIP Number: This Item 2(e) is not applicable. Page5 of9 Pages Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (a)[X]Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (e)[X]An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (g)[X]A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of December 31, 2011, each of the Reporting Persons may be deemed the beneficial owner of 22,800 Units. Item 4(b) Percent of Class: As of December 31, 2011, each of the Reporting Persons may be deemed the beneficial owner of approximately 5.3% of Units outstanding. (There were 432,004 Units outstanding as of December 14, 2011, according to the Issuer’s quarterly report on Form 10-Q, filed on December 15, 2011.) Item 4(c) Number of Shares of which such person has: BAC and MLPFS: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: MLPFS is a wholly owned subsidiary of Merrill Lynch & Co., Inc., which, in turn, is a wholly owned subsidiary of BAC. Page6 of9 Pages Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page7 of9 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Bank of America Corporation By: /s/Michael Didovic Name: Michael Didovic* Title: Attorney-in-fact *Signed pursuant to a limited power of attorney, dated January 6, 2011, included as Exhibit 99.2 to the Schedule 13D amendment filed by Bank of America Corporation on January 25, 2012, and incorporated herein by reference. Merrill Lynch, Pierce, Fenner& Smith Incorporated By: /s/Lawrence Emerson Name: Lawrence Emerson* Title: Attorney-in-fact *Signed pursuant to a power of attorney, dated January 28, 2010, included as Exhibit 99.2 to the Schedule 13D amendment filed by Bank of America Corporation on January 25, 2012, and incorporated herein by reference. February 14, 2012 Page8 of9 Pages EXHIBIT INDEX Ex. Page No. 1 Joint Filing Agreement 9 Page9 of 9 Pages EXHIBIT 1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Units of ALST Casino Holdco, LLC, dated as of February 14, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Bank of America Corporation By: /s/Michael Didovic Name: Michael Didovic* Title: Attorney-in-fact *Signed pursuant to a limited power of attorney, dated January 6, 2011, included as Exhibit 99.2 to the Schedule 13D amendment filed by Bank of America Corporation on January 25, 2012, and incorporated herein by reference. Merrill Lynch, Pierce, Fenner& Smith Incorporated By: /s/Lawrence Emerson Name: Lawrence Emerson* Title:
